738 F.2d 1392
238 U.S.App.D.C. 246
Gregory A. LUCAS, Appellant,v.Benny O. HODGES, Administrator, Lorton Reformatory, et al.
No. 83-1099.
United States Court of Appeals,District of Columbia Circuit.
Aug. 10, 1984.

Before WALD and STARR, Circuit Judges, and McGOWAN, Senior Circuit judge.
ORDER
PER CURIAM.


1
On consideration of appellees' unopposed motion to recall the mandate in Lucas v. Hodges, 730 F.2d 1493 and to vacate that decision as moot, and the mandate of the Court having been recalled and returned, it is


2
ORDERED by the Court that the Opinion and Judgment of this Court filed on March 23, 1984 be, and the same hereby are, vacated and it is


3
FURTHER ORDERED by the Court that this case is remanded to the District Court with instructions to dismiss as moot.   See United States v. Munsingwear, 340 U.S. 36, 71 S.Ct. 104, 95 L.Ed. 36 (1950).


4
The Clerk is directed to transmit a certified copy of this Order to the District Court in lieu of formal mandate.